COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                      01-15-01108-CR
Style:                             Alan Nelson Crotts
                                   v. The State of Texas
Date motion filed*:                February 22, 2016
Type of motion:                    Motion for Extension of Time to File Brief
Party filing motion:               Appellant
Document to be filed:

Is appeal accelerated?        No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                             Current Due date:
         Date Requested:                                   March 22, 2016

Ordered that motion is:

                   Granted
                    If document is to be filed, document due:
                             The Court will not grant additional motions to extend time absent extraordinary circumstances.
                   Denied
                   Dismissed
                   Other: _____________________________________
          The clerk’s record was filed in this Court on January 22, 2016. The reporter’s record has not been filed. Because
          the appellate record is not complete, appellant’s brief is not yet due. See TEX. R. APP. P. 34.1 (providing appellate
          record consists of clerk’s record and, if necessary, reporter’s record), 38.6(a) (providing appellant’s brief is due
          within thirty days after later of date clerk’s record was filed or reporter’s record was filed). Accordingly, the
          motion is dismissed as moot.


Judge’s signature: /s/ Terry Jennings
                                                            Acting for the Court

Panel consists of       ____________________________________________


Date: March 8, 2016